UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7960


URAIN ALEXANDER ROBINSON,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:11-cv-00707-JRS)


Submitted:   April 29, 2014                   Decided:   May 7, 2014


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Urain Alexander Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Urain      Robinson,       a     federal        prisoner,      appeals      the

district     court’s    order     accepting      the        recommendation         of   the

magistrate    judge     and    denying      relief     on    his    28    U.S.C.    § 2241

(2012)   petition.        We    have       reviewed    the       record    and   find    no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          Robinson v. United States, No. 3:11-cv-

00707-JRS    (E.D.     Va.    Sept.    3,    2013).         We    dispense   with       oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                 AFFIRMED




                                             2